Citation Nr: 0922995	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, effective February 28, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, effective February 28, 2005.

3.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity, effective January 28, 2008.

4.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity, effective January 28, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for peripheral 
neuropathy of the bilateral lower extremities assigning 10 
percent evaluations each, effective February 28, 2005.  In 
August 2008, the RO granted increased ratings of 20 percent 
for peripheral neuropathy of the bilateral lower extremities, 
effective January 28, 2008.  The Veteran has not indicated 
that he is satisfied with these ratings.  Thus, these claims 
are still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  Effective February 28, 2005, the Veteran's peripheral 
neuropathy of the bilateral lower extremities is manifested 
by some functional impairment in that he cannot walk long 
distances; numbness to the toes; and objective findings of 
decreased monofilament testing, decreased vibrational 
sensation, and noxious response to scratch testing.  

2.  Effective January 28, 2008, the Veteran's peripheral 
neuropathy of the bilateral lower extremities is manifested 
by complaints that his peripheral neuropathy was worse in 
that he now had constant numbness and tingling in his feet 
and toes; continued functional impairment in that he could 
not walk for long distances or run; and clinical evaluation 
of scattered sensation to both extremities to light touch, 
lost light touch sensation from the mid-calf, some abnormal 
vibrational testing to the feet, and loss of cool sensation 
in the right foot. 


CONCLUSIONS OF LAW

1.  Effective February 28, 2005 to January 28, 2008, the 
criteria for an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8521 
(2008).

2.  Effective February 28, 2005 to January 28, 2008, the 
criteria for an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8521 
(2008).

3.  Effective January 28, 2008, the criteria for an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the left lower extremity are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.124a, Diagnostic Code 8521 (2008).

4.  Effective January 28, 2008, the criteria for an initial 
evaluation in excess of 20 percent for peripheral neuropathy 
of the right lower extremity are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005, regarding the initial service 
connection claims for peripheral neuropathy of the bilateral 
lower extremities.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence.  

After the RO granted service connection for peripheral 
neuropathy of the bilateral lower extremities in a January 
2006 rating decision, the Veteran appealed this rating.  In 
June 2008, the Veteran was provided with a notice letter 
outlining the evidence necessary to substantiate an increased 
rating claim pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The claims were subsequently readjudicated 
in a March 2009 supplemental statement of the case.  The 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the peripheral neuropathy of the lower 
extremities.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for peripheral neuropathy 
of the bilateral lower extremities in January 2006 assigning 
10 percent evaluations each, effective February 28, 2005.  In 
August 2008, the RO granted increased ratings of 20 percent 
for peripheral neuropathy of the bilateral lower extremities, 
effective January 28, 2008.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 4.3, 4.7.  
In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's peripheral neuropathy is rated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8521 addressing the 
external popliteal nerve (common peroneal).  Where VA's 
Rating Schedule does not list a specific disability, the 
disability is rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous. 38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology. 

All of the diagnostic codes addressing the peripheral nerves 
essentially rate the disabilities on the basis of whether 
there is mild incomplete paralysis, moderate incomplete 
paralysis, severe incomplete paralysis, or complete 
paralysis.  See 38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial degeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.

Under Diagnostic Code 8521, mild incomplete paralysis 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; severe incomplete paralysis 
warrants a 30 percent rating; and complete paralysis warrants 
a 40 percent rating.  Complete paralysis is contemplated 
under Diagnostic Code 8521 when there is foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

An October 2005 VA examination report shows the Veteran 
reported numbness to the bilateral toes and soreness to the 
heels after activity.  He reported that he noticed these 
symptoms on his left foot for the past four to five years and 
only in the past one to two years in his right foot.  He 
reported that the numbness to his toes was constant, soreness 
to the left heel was nearly constant, and right heel soreness 
was intermittent.  He had never tried any medication for this 
discomfort.  He had some mild functional loss due to his 
heels, as he was limited in the distances he was willing to 
walk for exercise.  He had no paresthesias or dysesthesias.  
He could feel temperature very well.

On physical examination, deep tendon reflexes were 2+ to all 
extremities.  Monofilament testing was 100 percent to the 
right foot and slightly decreased to the lateral plantar 
aspect of the toes and metatarsophalangeal joint area of the 
left foot.  Vibrational sensation was five seconds to the 
right and three seconds to the left.  (Eight seconds is 
considered within normal limits.)  Scratch testing was 
noxious to the toe areas of both feet.  The Veteran had 
decreased sensation to cool temperatures on all toes on the 
plantar aspect and metatarsophalangeal joints in the plantar 
aspect.  Positional sensation was intact bilaterally.  The 
diagnostic assessment was peripheral neuropathy to the 
bilateral feet, left worse than right, with decrease in 
monofilament testing and vibrational sensation and a noxious 
response to scratch testing, more to the left than to the 
right.  

The Veteran is assigned a 10 percent evaluation for his 
peripheral neuropathy of each lower extremity based on this 
medical examination.  The record shows the Veteran has some 
functional impairment in that he cannot walk long distances.  
He also has numbness to the toes with objective findings of 
decreased monofilament testing, decreased vibrational 
sensation, and noxious response to scratch testing.  While 
the Veteran's symptomatology is not insignificant, it does 
not rise to the level of moderate incomplete paralysis.  Deep 
tendon reflexes were 2+ in all extremities.  Monofilament 
testing was only slightly decreased on the left foot and was 
actually 100 percent to the right foot.  Positional sensation 
was intact and the Veteran reported that he had no 
paresthesias or dysesthesias.  Thus, based on these medical 
findings an evaluation in excess of 10 percent is not 
warranted for peripheral neuropathy of the bilateral lower 
extremities, effective February 28, 2005 to January 28, 2008.

A January 2008 VA examination report shows the Veteran 
reported that his peripheral neuropathy was worse.  He 
reported constant numbness and tingling to both feet and that 
his heels were sore with walking or weight bearing.  His toes 
were constantly numb.  He denied tripping or falling due to 
loss of sensation.  He watched his temperature carefully and 
wore shoes all the time to avoid injury.  He could not run 
due to increase in his foot pain and stated that the more he 
was on his feet the more they hurt.  The harder the surface 
he was walking on the more pain he felt in his feet.  He 
would occasionally have pain after weight-bearing but this 
did not interfere with his sleep.  He wore soft-soled shoes 
to help cushion his feet and took no medication for his feet.

On physical examination, monofilament testing (light touch) 
to the right showed scattered sensation of light touch to the 
mid foot dorsum and plantar, otherwise lost from mild-calf.  
On the left, there was scattered sensation of light touch to 
mid foot dorsum and plantar, otherwise lost from mid-calf.  
Scratch testing (hyperalgeisa) on the right was normal.  On 
the left, there was normal vibrational testing (eight seconds 
was normal).  On the right, there were zero seconds to the 
great toe, and four seconds to the medial malleolus.  On the 
left, there were zero seconds to the great toe and three 
seconds to the medial malleolus.  Cool sensation testing on 
the right was lost and on the left was 100 percent.  
Positional sensation was intact on the right and left.

A June 2008 VA primary care clinical record notes complaints 
of foot pain at a 4 out of 10.

The Veteran is assigned a 20 percent evaluation for bilateral 
peripheral neuropathy of each lower extremity based on the 
January 2008 examination report.  The record shows that he 
reported that his peripheral neuropathy was worse in that he 
now had constant numbness and tingling in his feet and toes.  
He also continued to have functional impairment in that he 
could not walk for long distances or run.  Clinical 
evaluation also showed scattered sensation to both 
extremities to light touch and lost light touch sensation 
from the mid-calf.  He also had some abnormal vibrational 
testing to the feet.  Additionally, cool sensation was lost 
in the right foot, though it was normal in the left. 

These findings more closely approximate the criteria for 
moderate incomplete paralysis of the bilateral lower 
extremities, which warrants a 20 percent evaluation.  The 
record does not show that the Veteran has severe incomplete 
paralysis.  He still is able to walk without tripping or 
falling due to loss of sensation.  His positional sensation 
also is intact.  Thus, an evaluation higher than 20 percent 
is not warranted for the peripheral neuropathy of each lower 
extremity, effective January 28, 2008.

The level of impairment in the bilateral extremities was 
shown to be markedly different from February 28, 2005 to 
January 28, 2008 and thereafter.  Therefore, staged ratings 
(i.e., different percentage ratings for different periods of 
time) have been assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran contends that he is unemployable due to 
his service-connected disabilities including his peripheral 
neuropathy of the bilateral lower extremities; but the record 
does not show marked interference with employment solely due 
to this disability on appeal.  The January 2008 VA examiner 
noted that the Veteran had not been employed since 2004 and 
last worked as a city property manager.  The Veteran 
complained that weight-bearing and easy fatigability among 
other symptomatology not related to his bilateral lower 
extremity peripheral neuropathy kept him from doing any 
gainful employment.  The examiner determined that the Veteran 
would have difficulty with any employment that required 
standing or walking for any significant periods of time or 
any significant total time during a day (more than one hour 
out of eight).  He also fatigued by doing physical work.  The 
examiner went on to detail other service-connected 
disabilities' effects on employment; however, the examiner 
still found that it was likely as not that the Veteran's 
diabetes mellitus manifestations (which would include 
peripheral neuropathy of the bilateral lower extremities) 
would not prevent him from working.  As the record does not 
show any marked interference with employment or frequent 
periods of hospitalization solely due to the Veteran's 
peripheral neuropathy of the bilateral lower extremities, 
considerations for extra-schedular evaluations are not 
warranted. 

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the increased 
rating claims for peripheral neuropathy of the bilateral 
lower extremities; there is no doubt to be resolved; and 
increased ratings are not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.
















ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
effective February 28, 2005 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
effective February 28, 2005 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity, 
effective January 28, 2008 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity, 
effective January 28, 2008 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


